70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy Lee PERRY, Plaintiff--Appellant,v.Warren CHRISTOPHER, Secretary of State;  Janet Reno, UnitedStates Attorney General;  George Allen, Governor ofVirginia;  Paul D. Fraim, Mayor of the City of Norfolk;James S. Gilmore, III, Attorney General of Virginia;  RonAngelone, Director of the Department of Corrections;  BruceMeadow, Secretary, State Board of Elections;  ChuckGriffeth, Commonwealth Attorney, City of Norfolk;  RobertMccabe, Sheriff, City of Norfolk;  Frank Drew, Sheriff, Cityof Virginia Beach;  John Jabe, Warden, GreensvilleCorrectional Center;  Dorothy F. Kea, Registrar of CountyBoard of Elections;  Ann Washington, General Registrar ofState Board of Elections;  Alton Baskerville, Warden, DeepMeadow Correctional Center;  John B. Metzger, III, Director,Virginia Parole Board, Defendants--Appellees.Roy Lee PERRY, Plaintiff--Appellant,v.Warren CHRISTOPHER, Secretary of State of the United States;Bruce Meadow, Secretary, State Board of Elections;  DorothyF. Kea, Registrar of County Board of Elections;  AnnWashington, General Registrar of State Board of Elections,Defendants--Appellees.
Nos. 95-7128, 95-7328.
United States Court of Appeals, Fourth Circuit.
Decided Nov. 16, 1995.Submitted Oct. 12, 1995

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-95-908-AM, CA-95-840-AM)
Roy Lee Perry, Appellant Pro Se.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and post-judgment motions.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Perry v. Christopher, Nos.  CA95-908-AM;  CA-95-840-AM (E.D. Va.  July 6, 1995;  July 14, 1995;  June 23, 1995;  July 12, 1995).  Appellant's motion for appointment of counsel is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.